                           EXHIBIT A




Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 1 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 2 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 3 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 4 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 5 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 6 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 7 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 8 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 9 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 10 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 11 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 12 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 13 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 14 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 15 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 16 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 17 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 18 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 19 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 20 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 21 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 22 of 23
Case 3:19-bk-01746   Doc 44-1 Filed 09/19/19 Entered 09/19/19 13:42:51   Desc
                       composite exhibit A Page 23 of 23
